IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                       Nos. 98-30082 & 98-30083
                           Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

JAMES L. KNOX, JR.,

                                           Defendant-Appellant.

                      * * * * * * * * * * * * * *

UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

JEFFREY LEE CONANT,

                                           Defendant-Appellant.

                       - - - - - - - - - -
          Appeals from the United States District Court
              for the Western District of Louisiana
             USDC Nos. 97-CR-50044-1 & 97-CR-50044-5
                       - - - - - - - - - -
                         October 15, 1998
Before KING, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     In these consolidated appeals, James L. Knox, Jr., and

Jeffrey Lee Conant appeal, respectively, their sentences for

conspiracy to possess and possession with intent to distribute


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                     Nos. 98-30082 & 98-30083
                                -2-

cocaine and for conspiracy to posses with intent to distribute

cocaine.   Conant argues that the district court erred in refusing

to depart downwardly from the sentencing guidelines after the

Government refused to file a § 5K1.1 motion for a downward

departure based on substantial assistance.   Because Conant has

not made a threshold showing of an unconstitutional motive, the

district court lacked the “authority to scrutinize the level of

[Conant’s] cooperation and interpose[] [its] own assessment of

its value.”   United States v. Urbani, 967 F.2d 106, 109 (5th Cir.

1992).

     Knox argues that the district court erred in increasing his

base offense level four points for being a leader or organizer

under U.S.S.G. § 3B1.1(a).   The district court did not clearly

err in finding that Knox was an organizer or leader.   United

States v. Puig-Infante, 19 F.3d 929, 944 (5th Cir. 1994).

     AFFIRMED.